Chief Justice RABNER,
concurring in part and dissenting in part.
I agree with the majority’s carefully reasoned conclusion that the police had probable cause to arrest defendant. The statement defendant volunteered afterward should therefore not have been suppressed, as the majority found.
As to the second issue presented, which addresses the admissibility of certain testimony under Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004),1 the facts matter a *606great deal. The record before us offers two versions of what occurred in the minutes after an anonymous 9-1-1 call was placed to the Jersey City police at about 1:00 a.m. on February 12, 2005. The caller reported a male with a shotgun at 199 Bidwell Avenue. In one version, which my colleagues accept, the police arrived soon after the 9-1-1 call and secured the scene, thereby eliminating any ongoing danger posed by a shotgun on a public street. As a result, certain statements at the time by an unidentified woman would be testimonial and thus inadmissible under Crawford.
However, according to another version that is also based on testimony in the record, a visibly shaking woman approached two police officers immediately upon their arrival at the scene and told them defendant pointed a shotgun at her and told her to get off the corner. She also explained that defendant threw the shotgun underneath a nearby black Cadillac. During that brief discussion, the officers were with the woman, not the defendant. Only afterward did one of the officers head toward defendant and take control of him. From the moment the police arrived, one or two other males were also in the area.
In the latter version, the woman spoke to police when both the alleged assailant and his nearby shotgun were unsecured. On a public, city street at 1:05 a.m., with two or three people other than the police near the shotgun, the shotgun and its owner presented an ongoing emergency. Accordingly, the woman’s excited utterances would be nontestimonial and admissible under Crawford.
Both versions of events are based on the trial testimony of the two officers on the scene. The trial judge made no factual findings about their relevant and apparent inconsistencies for good reason: no party raised any Crawford question at the trial level. The issue first surfaced in defendant’s reply brief to the Appellate Division.
In reaching its decision on the Crawford issue, my colleagues, like the Appellate Division, found that all danger had passed by the time the woman spoke to the police. That pivotal factual finding should not be made by appellate court judges who did not *607hear the live testimony presented. See State v. Robinson, 200 N.J. 1,15, 974 A.2d 1057 (2009); State v. Elders, 192 N.J. 224, 244, 927 A.2d 1250 (2007). Instead, this case should be remanded to the trial court to make proper findings and analyze them under Crawford and its progeny. To the extent my colleagues take a different approach, I respectfully dissent.
I.
Certain facts are not in dispute. An anonymous person placed a 9-1-1 call to the police and reported a male with a shotgun at 199 Bidwell Avenue in Jersey City. Officers Ruocco and Sullivan responded to the scene “probably [within] a couple of minutes” of getting the call. An unidentified woman who appeared to be about eighteen or nineteen years old walked right up to Officer Ruocco, pointed at defendant, and said that defendant had “pointed a shotgun at me” and “told us to get off the corner.” She added that defendant had thrown the shotgun underneath a nearby black Cadillac. The frightened woman, who said she lived in the area and wanted no part of any police action out of fear for her safety, refused to give her name or a formal statement and left.
Ruocco described the woman at the pretrial hearing as follows: “[S]he was shaking a little bit. She was scared. And her tone of voice was elevated, too.” At trial, Ruocco presented similar testimony: “She was shaking. She was pretty excited. She ha[d] a high tone of voice. She was scared.”
Equipped with that information, the police then searched under the Cadillac and retrieved a shotgun. Soon after, the police transported defendant to a nearby police station.
Those facts provide sufficient support for the trial court’s conclusion that the woman’s statements were “excited utterances” within the meaning of Rule 803(c)(2). Defendant accepted that ruling and did not file a cross-petition challenging it.
*608Under Rule 803(c)(2), (1) “[a] statement relating to a startling event or condition,” (2) “made while the declarant was under the stress of excitement caused by the event or condition,” and (3) “without opportunity to deliberate or fabricate” is not excluded by the hearsay rule. State ex rel. J.A., 195 N.J. 324, 340, 949 A.2d 790 (2008) (citing State v. Branch, 182 N.J. 338, 365, 865 A.2d 673 (2005)). To evaluate whether a statement qualifies as an “excited utterance,” courts look to a number of factors:
(1) the amount of time that transpired between the initial observation of the event and the subsequent declaration of the statement; (2) the circumstances of the event; (3) the mental or physical condition of the declarant; (4) the shock produced; (5) nature of the statement; and (6) whether the statement was made voluntarily or in response to a question.
[Buda, supra, 195 N.J. at 294, 949 A.2d 761 (citation omitted).]
In light of those factors and the record in this case, the trial court did not abuse its discretion when it concluded that the woman’s spontaneous comments were an excited utterance. As noted above, the record reveals that police arrived within a couple of minutes of receiving a 9-1-1 report of a male with a shotgun, that the assailant reportedly pointed the shotgun at a woman and ordered her off the corner—a patently startling event—and that she was still visibly shaking and scared when she approached and volunteered information to police. It is significant that only minutes passed between the initial event and the woman’s spontaneous comments to police on the scene. Compare J.A., supra, 195 N.J. at 340-41, 949 A.2d 790 (noting that witness who followed attackers and then waited for police “for a few minutes” before making statement “presumably” acted “without having had the ‘opportunity to deliberate or fabricate’ ” (citation omitted)), with Branch, supra, 182 N.J. at 365-66, 865 A.2d 673 (finding statements made to investigator fifteen to twenty minutes after burglary, after seven-year-old had discussed incident with her mother and another officer, were inadmissible). Moreover, the continuous presence of an unsecured, nearby shotgun presented a source of continuing stress to the woman during the intervening moments. See Buda, supra, 195 N.J. at 297, 949 A.2d 761. Accordingly, the trial court acted well within its discretion in finding that the woman’s comments constituted an excited utterance.
*609II.
The relevant facts relating to defendant’s belated Crawford challenge are not as clear. My colleagues embrace one account. Other facts in the record are equally important and present a different version.
In particular, Officer Ruocco testified that “immediately upon arrival,” an unidentified woman “came right up to me.” At the time, he noticed two or three African-American males—defendant and one or two others—in the area of 199 Bidwell. At trial, Ruocco stated that he “believe[d]” that Officer Sullivan “went over to ... Mr. Basil at which time I was approached by a witness”— the woman. (Emphasis added.) Six pages later in the transcript, Ruocco offered somewhat different, more definitive testimony about his partner: Sullivan “was holding Mr. Basil while I was approached by a witness.” As to that critical question, my colleagues appear to rely only on Ruoeco’s latter version—and no other testimony in the record. See ante at 578-80, 597-99, 998 A.2d at 476-78, 487-89.
Officer Sullivan, however, provided clearer, direct testimony at trial about what he did:
Q: Can you tell us what happened when you arrived?
A: We arrived on the corner of Bidwell and MLK, and we went to—about maybe twenty yards up from the corner and we saw people walking away from the cornel-. A girl came out and pointed and said that’s him, he’s the one with the gun.
Q: ... What did you do then after that, after that statement had been model
A: We told the male to halt and come here, which he said what do you want me for, like that and she said that the gun was underneath the car. So we went over to him. We [brought] him over towards the car. He was about ten feet away from the car.2 We [brought] him over and we told him, you know, let’s pat him down, and with that, P.O. Ruocco had him under control.
[(emphasis added).]
Sullivan next testified that another police ear arrived, and that he went to the rear of the black Cadillac and found a shotgun underneath the car.
*610In other words, according to Sullivan, whom Ruocco credited with responsibility for controlling defendant, defendant was not restrained until (1) after the woman pointed him out and (2) after she told police that a shotgun was underneath the ear. Only then did police gain control over defendant and the shotgun.
Those differences in the record matter a great deal. I agree with my colleagues that once the police had defendant and the scene under control, the danger that he would grab the shotgun and use it was over. But up until that point, the situation remained an ongoing emergency: a shotgun was loose on a public street, and someone who revealed he might use it was still unrestrained. As a result, the inconsistencies in the record are significant for purposes of a Crawford challenge because they mark the line between an ongoing emergency and one that has passed, between addressing a dangerous situation and relaying facts about past events. Those inconsistencies must be resolved to determine whether the witness’s hearsay statements are testimonial.
My colleagues ably describe Crawford and its progeny, which need not be recapped at length. In short, under Crawford, “[testimonial statements of witnesses absent from trial [may be] admitted only where the declarant is unavailable, and only where the defendant has had a prior opportunity to cross-examine.” Crawford, supra, 541 U.S. at 59, 124 S.Ct. at 1369, 158 L.Ed.2d at 197. In other words, if a witness does not testify at trial, her *611testimonial statements are barred under the Sixth Amendment’s Confrontation Clause unless they were previously tested by cross-examination, even if those statements would satisfy a hearsay exception. See id. at 61, 124 S.Ct. at 1370, 158 L.Ed.2d at 199; Buda, supra, 195 N.J. at 304, 949 A.2d 761.
Two years later, the Supreme Court clarified the meaning of “testimonial statements” in the consolidated cases of Davis v. Washington and Hammon v. Indiana, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006). As the Court explained,
Statements are nontestimonial when made in the course of police interrogation under circumstances objectively indicating that the primary purpose of the interrogation is to enable police assistance to meet an ongoing emergency. They are testimonial when the circumstances objectively indicate that there is no such ongoing emergency, and that the primary purpose of the interrogation is to establish or prove past events potentially relevant to later criminal prosecution.
[Id. at 822, 126 S.Ct. at 2273-74, 165 L.Ed.2d at 237.]
With those guiding principles in mind, it is essential to return to the facts in the record. When the police arrived on the scene, they knew only of a report of a male with a shotgun at 199 Bidwell Avenue. They did not know which of the two or three men gathered at that location had the weapon or where the gun was. At that moment, assuming that the 9-1-1 call was accurate—as the police were required to do—there was an unsecured shotgun in the vicinity of several unknown males, and someone—who was both unknown and unrestrained—either in possession of or near the weapon. That situation presented an ongoing emergency on a public street. Up until the time defendant was restrained or the shotgun secured, he had the capacity to retrieve the gun and use it; the mere presence of police officers at a distance would not necessarily stop a determined person from acting.
The victim supplied additional information. She related (1) where the gun was—under a Cadillac—and (2) who threw it there after pointing it at her—defendant Basil, who was still nearby.3 *612And she gave that information to the police. Only then, according to Officer Sullivan, did the police effectively defuse the ongoing danger. They restrained defendant and retrieved the gun only after hearing the woman’s statements. According to Officer Ruocco’s conflicting account, Sullivan restrained defendant earlier than that.
If Officer Sullivan’s recollection of his own activities is correct, then it would appear that the purpose of the woman’s spontaneous statements to police was to enable them to meet an ongoing threat posed by the presumably loaded shotgun and an unsecured assailant who had shown that he might use it against others. On the other hand, if Officer Ruocco’s recollection of what Sullivan was doing, while Ruoeco was listening to the woman, is accurate, the danger had indeed passed and the woman’s statements are more appropriately considered a description of past events for use at a later prosecution.
Hammon offers useful guidance on that dichotomy. In Hammon, the police arrived on the scene of a completed marital dispute. Id. at 819, 126 S.Ct. at 2272, 165 L.Ed.2d at 235. The alleged assailant, the husband, was in the kitchen; the wife was alone on the porch. Ibid. The presence of the police eliminated any emergency from the moment they arrived because they knew who the relevant players were and provided protection by actively separating them. Id. at 819-20, 830, 126 S.Ct. at 2272, 2278, 165 L.Ed.2d at 235, 242. The wife’s statements, under the circumstances, recounted past events and were thus testimonial. Id. at 830, 126 S.Ct. at 2278, 165 L.Ed.2d at 242. Imagine, however, if the wife had told police as they approached the house, “My husband just pointed a shotgun at me and has it with him in the kitchen.” Like the woman’s words in the case before us, that statement might well have been designed to defuse a pending emergency and could have been admissible under Crawford. See id. at 832, 126 S.Ct. at 2279, 165 L.Ed.2d at 243.
United States v. Arnold, 486 F.3d 177 (6th Cir.2007) (en banc), cert. denied, 552 U.S. 1103, 128 S.Ct. 871, 169 L.Ed.2d 736 (2008), *613is also instructive. In Arnold, a visibly shaken and upset victim told police responding to her 9-1-1 call that the defendant had threatened her with a gun and then, when the defendant returned to the scene, exclaimed, “that’s him, that’s the guy that pulled the gun on me” and “he’s got a gun on him.” Id. at 180. The Sixth Circuit found that the victim’s unprompted words both before and after the defendant arrived on the scene were intended simply to get police protection from a man with a gun during a precarious, ongoing emergency. Id. at 190-92. The court found that the arrival of the police alone did not end the emergency. Id. at 190. As a result, the court concluded that the victim’s excited utterances were nontestimonial and therefore admissible. Id. at 190-93.
Other state courts have addressed Confrontation Clause issues about the admissibility of victims’ statements made to police, which are tied to an existing emergency. See, e.g., Long v. United States, 940 A.2d 87, 97-98 (D.C.2007) (concluding that victim’s statements to police that defendant cut his face, and exclamation “There she is,” after spotting assailant, were nontestimonial because they were “frantic,” “the situation was uncertain,” and “[v]iewed objectively, [the officerj’s questions were designed to find out whether there was any continuing danger and respond to the situation with which he was confronted” (citations omitted)); State v. Warsame, 735 N.W.2d 684, 692 (Minn.2007) (finding that statements of domestic violence victim to officer that her boyfriend had beaten her, made after victim “left her home and took to the street with injuries at a time when she was in obvious distress and when [her boyfriend] was still at large,” were nontestimonial); State v. Hembertt, 269 Neb. 840, 696 N.W.2d 473, 483 (2005) (concluding that statements of upset, crying domestic violence victim that defendant attacked her and threatened her with knife were nontestimonial because they “were not made in anticipation of eventual prosecution, but were made to assist in securing the scene and apprehending the suspect”); State v. Ayer, 154 N.H. 500, 917 A.2d 214, 225 (2006) (finding that inculpatory statements made to police without prompting by defendant’s hysterically *614crying wife after shooting were nontestimonial because information related to “an armed assailant, who ... was loose, and could have remained in the immediate vicinity or could have gone elsewhere in search of other victims”); State v. Ohlson, 162 Wash. 2d 1, 168 P.3d 1273, 1274-75, 1281 (2007) (en banc) (finding that statements taken by police from “upset” and “shaken up” minors five minutes after defendant yelled slurs at them and nearly hit them with his car multiple times were nontestimonial because there was “every reason to believe ... that [defendant] might return” and “situation presented an ongoing emergency” at least until officer “completed her initial triage of the situation”).
Those courts “have almost uniformly held that statements made to police officers responding to an emergency call for help were, at the initial stage of the encounter, not testimonial, because they were intended to help officers assess the situation and secure the scene.” Hembertt, supra, 696 N.W.2d at 483 (citations omitted). The Supreme Court anticipated that very outcome in Davis and Hammon when it observed that officers responding to an emergency “need to know whom they are dealing with in order to assess the situation, the threat to them own safety, and possible danger to the potential victim ... [which] may often mean that ‘initial inquiries’ produce nontestimonial statements.” 547 U.S. at 832, 126 S.Ct. at 2279, 165 L.Ed.2d at 243 (citation and internal quotation marks omitted).
III.
In the cases discussed above, reviewing courts had the advantage of a clear record. We do not. And it is not appropriate for an appellate court to choose among differing eyewitness accounts contained in a cold transcript. Robinson, supra, 200 N.J. at 15, 974 A.2d 1057; Elders, supra, 192 N.J. at 243-44, 927 A.2d 1250 (stating that in reviewing motion to suppress, “[a]n appellate court ‘should give deference to those findings of the trial judge which are substantially influenced by his opportunity to hear and see the witnesses and to have the “feel” of the ease, which a reviewing *615court cannot enjoy.’ ” (quoting State v. Johnson, 42 N.J. 146, 161, 199 A.2d 809 (1964))). We did not hear the testimony of Officers Ruoceo and Sullivan; the trial court did. The trial judge is therefore in a far better position to evaluate that testimony4 and answer the pivotal questions raised by defendant’s post-trial Cranford, challenge.5 I would therefore remand to the trial court to find the relevant facts and apply them to the principles discussed above.
My colleagues suggest that it is too late to remand to the trial court, noting the difficulty of evaluating events more than four years after trial. See ante at 603-04, 998 A.2d at 491-92. Yet their remedy suggests a double-standard: they would remand for an entirely new trial, nearly five and one-half years after the events in question, even though the relevant facts appear to be in the record.
Ideally, the issue before us should have been sorted out at trial, when memories were fresher, in response to a proper, focused objection. Instead, defendant voiced a hearsay objection to the admission of the woman’s statements to the police. He relied on State v. Alston, 312 N.J.Super. 102, 112, 711 A.2d 363 (App.Div.1998), which held that a detective’s “testimony as to the substance of an anonymous phone call was inadmissible hearsay which *616violated [defendants’] Sixth Amendment right to be confronted by the witnesses against them.” Defendant even specifically quoted to the trial court a passage from Alston decrying the hearsay nature of the testimony in that case. Id. at 113, 711 A.2d 363. The trial court, however, reminded the parties that he had already found that the statement was an excited utterance—and thus admissible as an exception to the hearsay rule.
Like all hearsay objections, defendant’s touched on the Confrontation Clause in that hearsay cannot be cross-examined. Defendant’s two-word reference to the Confrontation Clause was offered in that context; it had nothing to do with Crawford. Cf. ante at 579 & n. 3, 998 A.2d at 477 & n. 3. In any event, objections “must be supported by the articulation of specific reasons,” State v. Nelson, 318 N.J.Super. 242, 250, 723 A.2d 627 (App.Div.1999) (citation omitted), and no reasons based on Crawford were offered until long after the trial ended.
My colleagues conclude that the witness’s statements were testimonial and note that reversal would be required, in any event, based on the State’s failure to meet its burden of proof as to the statements’ admissibility. See ante at 596-97, 598-99, 604-05, 998 A.2d at 487-88, 488-89, 491-92. That burden is, of course, on the State. But it elevates form over substance to entertain defendant’s objection two and one-half years after trial yet not allow a judge to make a finding based on evidence already in the record.
I agree with my colleagues that it is far preferable to have witnesses testify in open court so that they may be subjected to cross-examination. We know from this ease, though, that the witness was visibly frightened and refused to give her name or address or get involved further because she was scared for her safety. As this Court recognized last term, “the climate of fear that prevails in some crime-infested neighborhoods [has] undermined law enforcement’s ability to prosecute even murder eases.” State v. Byrd, 198 N.J. 319, 340-41, 967 A.2d 285 (2009). In such instances, we must turn to New Jersey’s Rules of Evidence and *617eases interpreting the Confrontation Clause to determine what, if any, portion of statements made to police by frightened witnesses may be introduced at trial.
My colleagues take an additional step. They criticize the police by concluding they “chose not to determine the witness’s identity.” Ante at 603, 998 A2d at 491. The record does not support that view. Testimony at the suppression hearing and at trial reveals that the police attempted to get more information from the woman, and tried to get her to speak to detectives and give them a statement, but she refused to cooperate out of fear. It is unrealistic to suggest, as my colleagues do, that police should threaten visibly nervous, shaking witnesses who report violent crimes with arrest on a material witness warrant. See ante at 603, 998 A.2d at 491. That approach, if not used sparingly, would result in less, not more, cooperation from the public.
For the reasons set forth above, I respectfully dissent from my colleagues’ Crawford analysis and their rejection of the jury’s verdict based on the present state of the record.
Justices RIVERA-SOTO and HOENS join in this opinion.
For reversal in Part as to parts I, II, and IV of the Opinion— Chief Justice RABNER and Justices LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS—6.
For affirmance in Part as to part III of the Opinion, the Court being divided—Justices LaVECCHIA, ALBIN and WALLACE— 3.
For dissent as to Part III—Chief Justice RABNER and Justices RIVERA-SOTO and HOENS—3.

 Because the Court is evenly divided on this issue, there is no majority opinion on the point, and the Appellate Division’s ruling stands.


 It appears that Sullivan was referring to the Cadillac, in that Ruocco testified that the Cadillac was approximately ten feet away from defendant. However, it *610is not clear from the transcript precisely where all the principals were located with respect to one another or the Cadillac. We do not know, for example, whether defendant or the police were closer to the shotgun while defendant was free and unrestrained. That information may have been presented to the trial court and jury because, during cross-examination, Sullivan was asked to make notations on a chart and identify where the police car was parked (in the middle of the street), where defendant was standing, and where the woman came from when she approached the police. However, the chart is not part of the record on appeal, and without a clear record, it is difficult to conclude, as my colleagues do, that the danger had passed once the police arrived.


 The first statement goes to the existence of an emergency, and the latter to its intensity, which was certainly heightened by the presence of a potential gunman on the scene.


 My colleagues note that “[tjhe court found Officer Ruocco’s credibility ‘to be excellent.’ ” See ante 579, 587, 586-87, 604, 998 A.2d at 477, 481, 481-82, 491. The trial court did so in the context of comparing Ruocco's and defendant's testimony at the suppression hearing. At no point did the trial court make a credibility finding on the difference between Ruocco's and Sullivan's trial testimony, which lies at the heart of the Crawford dispute.


 Because defendant did not raise the Crawford issue at trial, review of any error at this point would be for plain error, that is, whether the error was “of such a nature as to have been clearly capable of producing an unjust result.” R. 1:7-5; R. 2:10-2. Moreover, Crawford implicates constitutional questions under the Confrontation Clause, so the appropriate plain error analysis would address whether any constitutional error was harmless beyond a reasonable doubt. J.A., supra, 195 N.J. at 351, 949 A.2d 790; State v. Castagna, 187 N.J. 293, 312, 901 A.2d 363 (2006) (quoting Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 838, 17 L.Ed.2d 705, 710 (1967)).